Exhibit 10.10

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 6, 2018, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and UNUM THERAPEUTICS, INC.
(“Borrower”),

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 19, 2017 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

Pursuant to Section 6.2(i) of the Agreement (as in effect immediately prior to
the effectiveness of this Amendment), Borrower is required to deliver to Bank,
within 30 days after the last day of each month, a company prepared consolidated
balance sheet, income statement, and statement of cash flows covering Borrower’s
operations during such period (the “Monthly Financials”). As of the date hereof,
Borrower has not delivered to Bank its Monthly Financials for the reporting
periods ending April 30, 2018 and May 31, 2018, resulting in violations of the
Agreement (the “Monthly Financials Violations”), Bank hereby waives the Monthly
Financials Violations.

 

2)

Section 6.2(i) of the Agreement is hereby amended and restated, as follows:

(i) as soon as available, but in any event within 30 days after the end of each
calendar month, a company prepared consolidated balance sheet, income statement,
and statement of cash flows covering Borrower’s operations during such period,
in a form reasonably acceptable to Bank and certified by a Responsible Officer;
provided, however, that if Borrower’s Cash at Bank is greater than two (2) times
Borrower’s outstanding Indebtedness to Bank, then Borrower shall instead provide
to Bank, within five (5) days after the filing thereof, Borrower’s periodic
financial reporting filed with the Securities and Exchange Commission on
Forms 10-K and 10-Q;

 

3)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

4)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.



--------------------------------------------------------------------------------

5)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

6)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower;

 

  b)

payment of all Bank Expenses, including Bank’s expenses for the documentation of
this amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

 

  c)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

UNUM THERAPEUTICS INC.       PACIFIC WESTERN BANK             By:    /s/
Christiana Stamoulis       By:    /s/ Scott Hansen Name:    Christiana Stamoulis
      Name:    Scott Hansen Title:    President and CFO       Title:    SVP

[Signature Page to First Amendment to Loan and Security Agreement]